     Case 2:19-cr-00642-VAP Document 208 Filed 10/27/20 Page 1 of 2 Page ID #:4180



 1   NICOLA T. HANNA                                                    FILED
                                                             CLERK, U.S. DISTRICT COURT
     United States Attorney
 2   BRANDON D. FOX                                           OCT. 27, 2020
     Assistant United States Attorney
 3   Chief, Criminal Division                             CENTRAL DISTRICT OF CALIFORNIA
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)                            CC
                                                            BY: ___________________ DEPUTY
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
 7   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
 8        1500 United States Courthouse
          312 North Spring Street
 9        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12   EVAN N. TURGEON (D.C. Bar No. 1010816)
     Trial Attorney, National Security Division
13   United States Department of Justice
          950 Pennsylvania Avenue, N.W., Suite 7700
14        Washington, D.C. 20530
          Telephone: (202) 353-0176
15        E-mail: evan.turgeon@usdoj.gov

16
     Attorneys for Plaintiff
17   UNITED STATES OF AMERICA

18                            UNITED STATES DISTRICT COURT

19                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

20   UNITED STATES OF AMERICA,                  No. CR 19-642-VAP

21              Plaintiff,                      ORDER SEALING DOCUMENT

22                     v.

23   IMAAD SHAH ZUBERI,

24              Defendant.

25   For good cause shown, IT IS HEREBY ORDERED THAT:
26         The government’s ex parte application for sealed filing is
27   GRANTED.    The document(s) sought to be filed under seal and the
28   //
     Case 2:19-cr-00642-VAP Document 208 Filed 10/27/20 Page 2 of 2 Page ID #:4181



 1   government’s ex parte application for sealed filing shall be
 2   filed under seal.     The government may produce the underlying

 3   document(s) as permitted or required by applicable law.

 4

 5    October 27, 2020
 6    DATE                                    HONORABLE
                                                   ABLE VIRGINIA A. PHILLIPS
                                              HONORA
                                                  RA                PHIL
                                                                       LLIP
                                              UNITED STATES DISTRICT JUDGE
                                                                     JUD
                                                                       DGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
